GIBSON, Circuit Judge
(concurring in part and dissenting in part):
I concur with all of the per curiam except that portion of the opinion holding the Company’s non-employee no-solicitation rule to be overly broad as applied to its parking lots.
The majority views Logan Valley as modifying Babcock, thus giving union organizers free access to any company premises that are quasi-public in character. They apparently equate solicitation by the union organizers to picketing— an equation which I cannot make — for the record does not disclose picketing activity by the union organizers. This is a critical distinction which the majority fails to discuss. The Logan Valley decision approved peaceful picketing as a protected First Amendment right on property maintained as a shopping plaza for the benefit of a number of different retail outlets and the public, noting that where an owner places his property in public use, the owner’s rights are circumscribed both by statutory and constitutional rights of those who use the property. In my view, the union picketing in Logan Valley is a distinctly different type of communicative activity from the union solicitation activity in the instant case. The First Amendment interest in protecting peaceful picketing is obvious since picketing has as its objective the conveyance of a message to the public, but is considerably less clear here where *1330the union’s solicitation message is directed solely to the company employees and is imposed by confrontation and argument (to which some employees objected). Consequently, I view this question as limited to the statutory rights of union organizers to communicate with employees and conclude that the standards articulated in Babcock, rather than Logan Valley, are controlling.
Furthermore, I do not think Logan Valley is applicable because the parking lots in the instant case were not of such a public character that the owner lost or waived almost all rights of control over their use. The Trial Examiner’s and the Board’s characterization of the parking lots as equivalent to shopping centers is not warranted by the evidence. These parking lots were solely for the benefit of the employer’s customers and employees. They were, not set up for the purpose of allowing “one-stop shopping.” They were not public squares or the equivalent and they did not create a “cordon sanitaire.” These parking lots were set up and maintained for the sole purpose of supporting the employer’s business and none other. The fact that a few small stores were adjacent to the lots would not alter their character into that of a shopping center operation. In no sense of the word are these private parking lots (maintained for employees and potential customers) public streets, public squares, public parks or their equivalents.
In Babcock the Supreme Court held that a company can lawfully post its property against non-employee solicitation (1) “if reasonable efforts by the union through other available channels of communication will enable it to reach the employees with its message” and (2) “if the employer’s notice or order does not discriminate against the union by allowing other distribution.” 351 U.S. at 112, 76 S.Ct. at 684. Utilizing this standard, I must conclude that the Company’s non-employee no-solicitation rule is lawful.
With respect to the first aspect of the Babcock test, there is no substantial evidence in the record showing that the employees were inaccessible or that reasonable attempts to communicate with them were ineffective. The Union had a list of employees 80 per cent complete and had for a period of time an inside organizer ; and it otherwise had unrestricted access to contact the employees at their residences. The Union could invite the employees to any union or organizational meeting and had open many of the conventional means of communication, mail, telephone, personal contacts, etc. The burden was not on the Company to show that conventional means of communication and access were open, but the contrary burden rests with the General Counsel. This is not a case of the company town controlling all avenues of access and meeting places, cf. NLRB v. Stowe Spinning Co., 336 U.S. 226, 69 S.Ct. 541, 93 L.Ed. 638 (1949); or a resort hotel where the employees live on company premises, NLRB v. S & H Grossinger’s, Inc., 372 F.2d 26 (2d Cir. 1967); or a lumber camp where employees live on the company’s premises, NLRB v. Lake Superior Lumber Company, 167 F.2d 147 (6th Cir. 1948). The mere fact that it would be much more- convenient for the Union organizers to meet with employees and accost employees on the Company’s parking lots is insufficient to invalidate the non-employee no-solicitation rule under the rule enunciated in Babcock.
Applying the second part of the Bab-cock test to the instant case, I find that while the Board found that both the employee and non-employee no-solicitation rules were discriminatorily applied, the record does not contain substantial evidence that the non-employee no-solicitation rule was discriminatorily applied. There is no evidence of any non-employee solicitation being permitted or sanctioned by the Company. This finding is drawn from thin air, completely devoid of factual substantiation.
The majority opinion, which in effect appropriates and directs the use of the Company’s parking lots for union organizational purposes, goes far beyond Lo*1331gan Valley, it sanctions trespass and impairs personal and property rights on the altar of collectivism. The result reached by the majority is an improper balancing of the rights of management to reasonably control its private property and the rights of employees to organize; it is neither warranted by law nor supported by substantial evidence in the record. I would not order enforcement of this segment of the Board’s order.